Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Una mayoría del Tribunal hoy resuelve, en efecto, que cuando una agencia gubernamental establece una nueva escala salarial para sus empleados, no viene obligada a observar un criterio de paridad o de proporcionalidad res-pecto a los aumentos otorgados, y que los aumentos por mérito obtenidos antes por algunos empleados de la agen-cia quedan reconocidos en la nueva escala con cualquier aumento que éstos reciban, aunque sean sustancialmente *199inferiores a los que se le otorguen a los otros empleados que no habían logrado aumentos por méritos antes.
Disiento de este dictamen por considerarlo injusto y contrario a derecho, y porque constituye un retroceso en la larga trayectoria de la administración pública de Puerto Rico en su afán de proveerle a los empleados gubernamen-tales una retribución fundada en los méritos de su servicio. Veamos.
HH
Antes que todo, debe tenerse claramente en cuenta lo que está ante nos! La opinión de la mayoría formula el asunto de un modo acomodaticio, que se presta para racio-nalizar su dictamen. Por ello es necesario aclarar de en-trada qué es exactamente lo que está ante nuestra consideración.
En el caso de autos, la Administración de Facilidades de Servicios de Salud (en adelante A.Fa.S.S.) formuló un nuevo plan de retribución para sus empleados que era idéntico al suplantado, excepto por los aumentos salariales que introducía el nuevo plan. El plan aludido no estaba basado en una nueva clasificación de los puestos de la agencia. El cambio real que introducía sólo era de una es-cala salarial a otra escala de retribución superior.
La nueva escala salarial aludida tenía un sueldo mí-nimo, un sueldo máximo y siete sueldos intermedios, por lo que era exactamente igual que la escala anterior, excepto por el monto de los salarios. En la nueva escala, el sueldo mínimo constituía un aumento de $431 sobre el mínimo anterior. El sueldo máximo constituía un aumento de $567 sobre el máximo anterior. Al salario que aquí nos con-cierne, el del tipo intermedio número seis (6), se le concedió un aumento de $533 sobre lo que correspondía a ese tipo intermedio en la escala anterior.
La peticionaria estaba ubicada antes en el tipo salarial *200intermedio seis (6) de la escala vigente entonces. Su ubica-ción en ese sueldo intermedio había respondido a pasos que se le otorgaron mayormente por méritos y por ascenso. Al establecerse la nueva escala, sin embargo, la peticionaria no fue ubicada en el tipo salarial intermedio seis que tenía antes, que conllevaba un aumento de $533, sino en el sala-rio mínimo de la nueva escala. En consecuencia, el au-mento de salario que recibió fue sólo de $131 sobre su sueldo anterior, aunque los que antes sólo tenían el sueldo mínimo de la escala suplantada habrían de recibir un au-mento de $431.
La peticionaria aduce, con razón, que su ubicación en el salario mínimo de la nueva escala constituye un descenso de facto. Examinemos las normas aplicables.
I — l 1 — 4
La peticionaria plantea que la A.Fa.S.S., al implantar el nuevo plan de retribución que aquí nos concierne, real-mente sólo enmendó el plan existente antes. Siendo ello así, dicha parte entiende que es de aplicación la See. 4.8(6) del Reglamento de Retribución Uniforme de la Oficina Central de Administración de Personal (en adelante Regla-mento de Retribución Uniforme), Reglamento Núm. 3109 de 7 de junio de 1984, pág. 12. En mi criterio, tiene razón.
El Reglamento de Retribución Uniforme, aprobado el 7 de junio de 1984 por la Oficina Central de Administración de Personal, en virtud de la See. 760 de la Ley de Retribu-ción Uniforme (en adelante Ley de Retribución), Ley Núm. 89 de 12 de julio de 1979 (3 L.P.R.A. see. 760 et seq.), esta-blece el criterio normativo que ha de regir la asignación de las clases de puestos de una agencia a las escalas de suel-dos de ésta. En lo pertinente, la See. 4.8(6) aludida dis-pone:
La política pública enunciada en la Ley de Retribución Uni-*201forme provee para un tratamiento equitativo y justo en la fija-ción de salarios y demás formas de retribución.
Para garantizar este objetivo se establecen las siguientes normas generales que regirán la administración de salarios en las siguientes transacciones de personal:
6. Reasignaciones de Clases a Escalas de Sueldos Superiores Cuando se enmiende el Plan de Retribución por efecto de la reasignación de una clase o serie de clases a una escala de retribución superior, se concederá a los empleados afectados un aumento en sueldo que será igual al incremento que reciba la clase a la fecha de efectividad de dicha acción. Los sueldos se ajustarán al tipo inmediato superior, cuando no coincidan con uno de los tipos retributivos dé la escala correspondiente. Si el sueldo resultante excede del máximo de la escala, se procederá conforme a la disposición relativa a extensión de las escalas.
El Director, en el caso de la Administración Central y cada Autoridad Nominadora, en el caso de los Administradores Indi-viduales, podrán autorizar otros mecanismos para ajustar los sueldos, en caso de limitación presupuestaria. (Énfasis suplido.)
Como puede observarse, la disposición reglamentaria aludida regula precisamente la situación que aquí nos con-cierne: una enmienda al plan de retribución de la agencia para reasignar una serie de clases de puestos a una escala de retribución superior. En el caso de autos, la A.Fa.S.S. implantó un nuevo plan de retribución. Hubo un aumento en cada tipo retributivo, desde el mínimo hasta el máximo dentro de cada escala. Cada escala de retribución, como un todo, experimentó un aumento salarial. Contrario a la con-clusión de la mayoría del Tribunal, el nuevo plan de retri-bución es idéntico al suplantado, excepto por los aumentos de sueldo. Dicho plan no estaba basado en un nuevo plan de clasificación. No hubo reclasificación de los puestos ni reorganización de las clases de empleos. El cambio real fue sólo de una escala salarial a otra escala de retribución superior. Sustantivamente, el llamado “nuevo” plan no es otra cosa que una enmienda al plan de retribución anterior, por lo que es aplicable aquí la disposición reglamen-taria aludida, que claramente ordena que el aumento que *202reciba cualquier empleado cuando se asigna su clase a una escala salarial superior debe ser del mismo valor moneta-rio que el que reciben los demás. Conforme a la See. 4.8(6) citada, en casos de “enmiendas” a los planes de retribución rige el criterio de igualdad en los aumentos salariales de todos los empleados.
Al examinar esta primera cuestión, es menester tener mucho cuidado con los juegos conceptuales. No se pueden hacer decisiones jurídicas importantes sólo a base del nom-bre que el administrador de una agencia pública le haya dado a lo que ha realizado. Hay que ir al fondo del asunto y examinar qué es lo que realmente ha acontecido. Sobre todo, no puede permitirse que el administrador evada las exigencias jurídicas de trato equitativo y justo para el em-pleado público a base de manipular el nombre que le dé a su acción.
La mayoría del Tribunal, por puro fíat, sin fundamento alguno, resuelve que el criterio de igualdad de la referida See. 4.8(6) del Reglamento de Retribución Uniforme sólo aplica a “enmiendas” de las escalas vigentes y que no rige en casos de supuestos “nuevos” planes de retribución que sólo modifican las cuantías salariales. ¿Cuál es el funda-mento jurídico de tan insólita posición? ¿Cómo puede jus-tificarse dar tratos tan distintos a situaciones que son esencialmente iguales? ¿Por qué el reglamento cobija una situación, y supuestamente no cobija la otra? Más aún, ¿puede un administrador evadir el requisito de igualdad aludido alegando que es un “nuevo plan” cada vez que decide enmendar el plan vigente?
En el caso de epígrafe, el nuevo plan salarial sólo cons-tituía una enmienda al plan salarial anterior. No debe ser ocasión para emitir pautas que justifiquen las actuaciones de los administradores públicos que sólo proceden cuando se trata de verdaderos planes de reclasificación. Es menes-ter separar una cosa de la otra. Por no hacerlo, por actuar de un modo que favorece irrazonablemente los intereses *203burocráticos, la mayoría descarta el significado propio de la disposición reglamentaria referida y llega así a un resul-tado que no sólo carece de sentido jurídico alguno, sino que es injusto y discriminatorio.
HH H-i HH
El otro planteamiento que hace la peticionaria amerita un cuidadoso examen, conforme al conocido criterio norma-tivo de que la legislación reguladora del empleo público, especialmente aquella que reglamenta la retribución sala-rial de los empleados públicos, está revestida de un alto interés público. Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991).
El sistema de personal vigente en el país incorpora una clara política dirigida a brindar a los empleados del servi-cio público un tratamiento equitativo y justo en la fijación de sus salarios. A tales efectos, la Ley de Retribución, que fija la política pública general aplicable a todo el sistema de personal en cuanto a los principios de retribución sala-rial y de clasificación de empleados públicos, señala en su Exposición de Motivos que:
La política retributiva del Gobierno del Estado Libre Aso-ciado de Puerto Rico siempre ha sido proveer a sus empleados un tratamiento equitativo en la fijación de sus sueldos, de con-formidad con el principio constitucional de igual paga por igual trabajo. Tanto los sueldos como todas las demás formas de re-muneración deberán ser las más razonables y justas dentro de las posibilidades fiscales del Gobierno y en consonancia con el desarrollo de nuestra economía.
La Ley de Retribución ... [t]ambién persigue la aplicación de mecanismos que propendan y faciliten el reclutamiento y reten-ción de personal mediante la concesión de incentivos adiciona-les con arreglo a las posibilidades fiscales del Gobierno del Es-tado Libre Asociado de Puerto Rico y de cada Municipio. (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 89, supra, 1979 Leyes de Puerto Rico 225 — 226.
*204El referido principio de equidad retributiva está, ade-más, claramente plasmado en el propio texto de la legisla-ción referida. El Art. 2 de la Ley de Retribución, 3 L.RR.A. sec. 760a, dispone que:
Se proveerá a los empleados del servicio público cubiertos por el Sistema de Personal creado mediante las sees. 1301 et seq. [del Título 3], un tratamiento equitativo y justo en la fijación de sus sueldos y demás formas de retribución. A tales finest,] la Oficina Central de Administración de Personal, en el caso de la Administración Central, y cada autoridad nominadora en el caso de los administradores individuales, adoptará planes de retribución conforme al reglamento que adopte la Oficina para instrumentar este Capítulo, a las normas generales sobre retri-bución que ésta emita y a las siguientes disposiciones:
(1) Establecerá y mantendrá al día un plan de retribución uniforme para los puestos de carrera y otro para los puestos de confianza.
(2) Al establecer y mantener los aludidos planes de retribu-cin deberá tomar en consideración diversos factores, tales como: niveles de responsabilidad y complejidad de las funciones, cua-lificaciones necesarias para el desempeño de las mismas; difi-cultades existentes en el reclutamiento y retención de personal en las diferentes clases de puestos; condiciones de trabajo; opor-tunidades de ascenso existentes dentro de los planes de clasifi-cación; sueldos prevalecientes en diferentes sectores de la eco-nomía; aspectos relativos a costos de vida, y posibilidades fiscales. Véase, además, See. 4.6(2) del Reglamento de Retribu-ción, supra, pág. 6.
En asuntos de personal, la A.Fa.S.S. es un “Administra-dor Individual” en virtud de su ley habilitadora, Ley Núm. 26 de 13 de noviembre de 1975 (24 L.RR.A. sec. 337d). Respecto a la responsabilidad de los “administradores in-dividuales”, el Art. 5 de la Ley de Retribución, supra, 3 L.RR.A. sec. 760d, dispone en lo pertinente que:
Cada administrador individual establecerá planes de retribu-ción separados para sus empleados de carrera y de confianza conforme su capacidad fiscal y en armonía con sus respectivos planes de clasificación. En todo caso dichos planes estarán en armonía con las disposiciones de este Capítulo, con las normas de retribución que emita la Oficina Central de Administración de Personal. Los planes de retribución deberán propiciar un *205tratamiento justo y equitativo en la fijación de los sueldos de los empleados y serán uniformes para cada administrador individual.
Los administradores individuales someterán al Director de Personal para estudio y aprobación final, previa consulta con el Director de la Oficina de Presupuesto y Gerencia, la asignación de las clases de puesto a las escalas de sueldo y cualquier cam-bio o reasignación subsiguiente. (Enfasis suplido.)
En adición al principio general de retribución justa y equitativa ya mencionado, la legislación que nos concierne aquí contiene disposiciones que son aún más directamente pertinentes a la controversia que tenemos ante nos en el caso de autos. Así, pues, en el inciso (c)(10) del Art. 6 de la Ley de Retribución se dispone que:
(10) Al adoptarse la nueva estructura salarial, los sueldos de los empleados se ajustarán de la siguiente forma:
El que está bajo el mínimo irá al nuevo tipo mínimo. El sala-rio de aquellos empleados que devenguen sueldos superiores al tipo mínimo de la escala por motivo de haber recibido aumentos de sueldo durante la vigencia de la anterior estructura, se ajus-tará de modo que se reconozcan todos los aumentos de sueldo recibidos durante la vigencia de la estructura salarial suplantada. (Énfasis suplido.) 3 L.P.R.A. sec. 760e(c)(10).
Por otro lado, como Administrador Individual, la A.Fa.S.S. está obligada a cumplir las normas contenidas, tanto en la Ley de Retribución como en la Ley de Personal del Servicio Público de Puerto Rico (en adelante Ley de Personal), Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.). El inciso primero de la Sec. 2.1 de la Ley de Personal, supra, 3 L.P.R.A. sec. 1311, establece que el principio de mérito
... regirá todo el servicio público, de modo que sean los más aptos los que sirvan al Gobierno y que todo empleado sea selec-cionado, adiestrado, ascendido y retenido en su empleo en con-sideración al mérito y ala capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políticas o religiosas. (Énfasis suplido.)
Más adelante, el Art. 14 de la Ley de Personal, supra, 3 *206L.P.R.A. sec. 1354(3), expresa que los tipos retributivos in-termedios de cada escala
... se utilizarán para conceder aumentos en reconocimiento a la productividad y otros elementos de eficiencia de los empleados. (Énfasis suplido.)
La propia ley orgánica de la A.Fa.S.S. reconoce que la administración de personal de la agencia gubernamental aquí recurrida está fundamentada en el principio de mé-rito aludido. 24 L.P.R.A. sec. 337d.
Finalmente, el propio Reglamento de Retribución, en el inciso (3) de la See. 4.6, aprobado por la O.C.A.P. el 7 de junio de 1984 con el propósito de instrumentar los princi-pios y las normas de retribución conforme a la política pú-blica enunciada en la Ley de Retribución, dispone que:
3. Conforme la disponibilidad de recursos fiscales, las estruc-turas de sueldo deben ser lo suficientemente competitivas de manera que permita reclutar y retener personal capacitado; de-ben proveer para el justo reconocimiento de la eficiencia y pro-ductividad individual de los empleados', y de igual modo debe-rán estar estructuradas de forma tal que provean oportunidades de progreso en el servicio público. (Énfasis suplido.) See. 4.6(3), Art. 4, pág. 6.
Esta disposición reglamentaria aplica tanto al sistema de personal en general como a los administradores indivi-duales, en particular al implantar sus respectivos planes de retribución. Art. 4 del Reglamento de Retribución, supra. Teniendo en cuenta los principios de tratamiento salarial justo y equitativo, de reconocimiento al mérito del empleado, y de propiciar la retención de personal capaci-tado contenidos en las disposiciones legislativas y regla-mentarias referidas, pasemos a examinar ahora el plantea-miento concreto de la peticionaria.
En el caso de autos, la peticionaria aduce que toda vez que los tipos intermedios o pasos dentro de las escalas sa-lariales representan una acreencia del empleado público —porque son producto de los méritos acumulados en el *207desempeño de sus funciones — (1) dichos pasos son parte de un derecho adquirido por el empleado mientras subsista el tipo intermedio en la escala de retribución que corresponda al puesto del empleado. Aduce, además, que la actuación de la A.Fa.S.S. equivale a privar a la peticionaria de aque-llo que ésta ganó mediante sus esfuerzos y sus méritos, por lo que el plan de retribución en cuestión es contrario al principio de mérito. A diferencia de lo que entiende la ma-yoría del Tribunal, en mi criterio tiene razón la peticionaria.
Al establecer un plan de retribución, un administrador individual no viene obligado a establecer una escala tal y como ésta existía previamente. Tanto es así que un admi-nistrador podría reducir o extender los tipos retributivos intermedios. 3 L.P.R.A. sec. 760f. Sin embargo, ello no fue lo que ocurrió en el caso de autos. Aquí el administrador estableció un plan de retribución para el puesto que ocupa la peticionaria idéntico en todo respecto a la escala vigente previamente, con la única salvedad que la cuantía de retri-bución económica para los diferentes tipos en la escala aumentó. Es por ello que la peticionaria insiste en que toda vez que existe en la nueva escala salarial el mismo tipo intermedio de sueldo que ella tenía antes, al cual era acreedora por méritos, el administrador no tenía la facul-tad para privarla de dicho tipo intermedio al ubicarla en la nueva escala adoptada, como ocurrió aquí al colocarla en el tipo mínimo de dicha escala. A la luz de las normas retri-butivas antes discutidas, y en las circunstancias particula-res de este caso, tal actuación gubernamental ciertamente *208equivale a privarle a la peticionaria de aquello que ésta ganó mediante sus esfuerzos, sus méritos y años de servi-cio, en contravención de la clara política laboral de trato justo y equitativo, de reconocimiento al mérito del em-pleado, de reconocimiento a aumentos anteriores, y de re-tención de personal capacitado.
No puede negarse que el nuevo sueldo de la peticionaria es mayor que aquel que ésta devengaba bajo la escala anterior. Sin embargo, el hecho de haber experimentado un incremento salarial al implantar las nuevas escalas retri-butivas, por sí solo, no constituye un fundamento legítimo para despachar, como hace la mayoría, el reclamo de la peticionaria. Ésta tenía derecho no sólo a un aumento dis-puesto por la Ley de Retribución sino, además, a un au-mento que no menoscabara los méritos acumulados por ella en el desempeño previo de su cargo público. Corresponde a cada Administrador Individual la facultad de adoptar un esquema de retribución que responda a sus realidades fun-cionales y presupuestarias, en tanto y en cuanto ello no resulte en menoscabo de derechos adquiridos. Como bien señaló la Junta de apelaciones del Sistema de Administra-ción de Personal (J.A.S.A.P.) en su resolución en el caso de autos:
Cuando una agencia implanta un nuevo plan de clasificación o retribución, como en el caso de autos, cumpliendo con su obli-gación como Administrador Individual, tiene amplia facultad para adoptar una norma de ajuste retributivo ajustado a sus realidades funcionales y presupuestarias en tanto y en cuanto ello no resulte en un menoscabo de derechos adquiridos. (Énfa-sis en el original suprimido y énfasis suplido.) Solicitud de cer-tiorari, Apéndice II, Exhibit 6, pág. 76.
Del expediente que obra en autos, no surge con claridad cúales fueron las razones que tuvo la agencia para no re-conocer en el nuevo plan los pasos por mérito previamente otorgados a sus empleados. Tampoco se ha argumentado ni existe prueba sobre los aspectos relativos a la capacidad fiscal y presupuestaria del Administrador Individual y *209cómo ello incide concretamente sobre las nuevas retribu-ciones asignadas, sobre los pasos por mérito concedidos, y sobre los perjuicios alegados por la empleada aquí peticionaria. Por lo tanto, no existen fundamentos que per-mitan justificar el evidente menoscabo que ha sufrido la peticionaria en el reconocimiento salarial a los méritos de sus años de servicio en la agencia. No debe olvidarse que el derecho de propiedad que ampara a los empleados públicos se extiende no sólo al cargo que ocupan sino, además, al sueldo y a los beneficios marginales. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 731 (1982). El Estado, pues, no puede privarles de esos derechos adquiridos sin unas garantías procesales que cumplan con el debido proceso de ley. Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993). Véase, además, Board of Regents v. Roth, 408 U.S. 564 (1972).
En circunstancias como la de autos, la Ley de Retribu-ción no faculta a los Administradores Individuales a incidir adversamente sobre los pasos que le habían sido reconoci-dos al personal de carrera. Como vimos, el inciso (c)(10) del Art. 6 de la Ley de Retribución, supra, ordena expresa-mente ajustar los salarios de modo que se reconozcan todos los aumentos de sueldo recibidos durante la vigencia de la estructura salarial suplantada. 3 L.P.R.A. sec. 760e(c)(10). Con ello se protege adecuadamente el principio de mérito. No obstante, una mayoría del Tribunal resuelve de manera constreñida que basta con que el salario del empleado en cuestión no se reduzca y sea igual al nuevo salario mínimo para que queden “reconocidos” los logros previos. Con arre-glo a esta interpretación, no es ni siquiera necesario que se le den aumentos al empleado referido, si los aumentos bajo la escala suplantada lo han llevado al mínimo de la nueva escala. Tampoco importa que cualquier aumento que se dé a dicho empleado sea sustancialmente menor que el que reciben otros empleados de la agencia que no habían acu-mulado logros salariales previamente.
*210Esta interpretación de la disposición legislativa en cues-tión se hace por puro fíat. La mayoría no explica de modo satisfactorio por qué es que a un empleado se le puede dar un aumento sustancialmente menor que el que se le otorga a los demás empleados de la clase —sobre la base de que dicho empleado ya antes había recibido aumentos por mé-ritos— sin que ello sea equivalente a degradar los méritos ya logrados. Como la ley claramente ordena que se reconoz-can los aumentos ya recibidos, no parece razonable penali-zar al que ya había logrado tales aumentos (como sucede si se le otorga un aumento sustancialmente menor al que re-ciben los demás en la nueva escala) sólo porque ya antes habían obtenido aumentos por mérito. Tal actuación no constituye un reconocimiento de los logros pasados, sino un trato inferior por razón de los logros pasados, situación que me parece insólita, injusta y contraria al mandato legal.
Al ubicarse a la peticionaria en el sueldo mínimo de la nueva escala, ¿se le reconocían así los aumentos recibidos durante sus 24 años de servicio competente en la agencia, como ordena la disposición citada antes de la Ley de Retri-bución? Nótese que a la peticionaria se le ubicó en el mismo sueldo donde habrían de ubicarse a los que sólo tenían el sueldo mínimo en la escala suplantada. ¿Cómo puede pensarse que si a un empleado de nuevo nombra-miento —que devengaba el sueldo mínimo de la escala anterior— se le ubica en el nuevo sueldo mínimo, mientras que a un empleado que había logrado un sueldo mucho mayor por sus méritos se le ubica en el mismo sueldo mí-nimo nuevo, a este último se le “reconocieron” los aumen-tos anteriores? Si al primero se le dio un aumento en la nueva escala de $431, ¿cómo es que al que había que reco-nocerle los logros pasados sólo se le aumenta $131? Esta obvia e injustificada desproporcionalidad en los aumentos ¿no constituye un descenso de facto? ¿No convierte en una burla el mandato de reconocer los logros pasados? Más aún, la Ley de Retribución aludida dispone como criterio *211rector que los planes de retribución van dirigidos a darle “tratamiento justo y equitativo” a los empleados públicos. ¿Cómo puede pensarse que la obvia e injustificada despro-porción aludida antes satisface el criterio de tratamiento justo y equitativo?
Las varias leyes de retribución uniforme que se han aprobado en Puerto Rico durante las últimas décadas han tenido todas unos mismos propósitos. Se persigue proveer la retribución más justa y adecuada posible a los servido-res públicos. En particular, se busca: (1) lograr paridad sa-larial entre los empleados públicos que ejercen por igual unas mismas funciones; (2) mejorar los sueldos de estos empleados; (3) hacer más atractivo el empleo público.
No cabe duda de que uno de los propósitos de estas leyes ha sido el de facilitar el reclutamiento de buenos emplea-dos en un mercado competitivo. Sin embargo, la legislación referida también persigue el objetivo de retener los buenos empleados que ya tiene el Gobierno y darle pleno reconoci-miento a los méritos acumulados de éstos. Por eso se ha dispuesto en la exposición de motivos que las escalas de retribución deben ser lo suficientemente amplias para que permitan el pago a los empleados de acuerdo con su eficien-cia y antigüedad. Más aún, todo el entramado conceptual y valorativo del sistema de personal basado en el mérito va dirigido en gran medida a reconocer y compensar el trabajo bien realizado. Este propósito es al menos tan importante como los otros fines aludidos.
Es por lo anterior que se estableció el mencionado inciso (c)(10) del Art. 6 de la Ley de Retribución vigente. Dicha disposición existe precisamente para proteger los logros pa-sados del empleado público. No tiene sentido jurídico inter-pretarla para permitir que estos empleados no puedan re-cibir aumentos similares a los de los demás empleados, sólo porque ya antes recibieron otros aumentos por mérito como resuelve la mayoría. Ello convertiría el esfuerzo me-ritorio pasado en la “justificación” para la falta de paridad *212en el nuevo aumento, lo que es inaudito y contrario preci-samente a lo que se persigue lograr con la disposición re-ferida de la Ley de Retribución.
En la exposición de motivos de varias de las leyes de retribución uniforme aludidas, que constituyen una serie integrada, se hace referencia a que “la política de sueldos del Gobierno envuelve difíciles y complicadas decisiones”. Se explica que ello es así por la necesidad de establecer un balance entre las distintas necesidades sociales y los obje-tivos públicos. En efecto, entre lo que hay que armonizar está, por un lado, la búsqueda de paridad salarial entre puestos similares, y, por otro lado, la necesidad de proteger los logros de funcionarios de antigüedad que han realizado bien sus labores. La posición de la mayoría no reconoce la dificultad de establecer el balance aludido. Simplifica inde-bidamente el asunto al restarle valor al segundo de estos fundamentales propósitos de la legislación aludida.
En la implantación de las nuevas escalas retributivas que la A.Fa.S.S. concretamente adoptó, ésta venía obligada a honrar los pasos por mérito reconocidos y concedidos a la peticionaria bajo la estructura retributiva suplantada. Ello no significa que en toda situación de nuevos planes de re-tribución, los empleados tienen un derecho adquirido sobre la ubicación en un tipo retributivo intermedio de una es-cala salarial particular. Sólo significa que en la implanta-ción del nuevo plan de retribución adoptado concretamente por la A.Fa.S.S. en el caso de autos, que conservaba los mismos tipos retributivos intermedios de la escala anterior, era menester reconocer los pasos que habían logrado los empleados públicos al amparo del principio del mérito. Su-jeto a sus necesidades funcionales y presupuestarias, para proteger adecuadamente los reconocimientos que los em-pleados habían recibido ya por el mérito de sus servicios, la A.Fa.S.S. tenía que incorporar los pasos por mérito recibi-dos por la peticionaria a la nueva estructura salarial, sobre todo en vista de que el nuevo plan de retribución conser-*213vaba los tipos retributivos intermedios del plan suplantado.
Este Tribunal tiene la grave responsabilidad de ser justo con los que llevan años de servicio meritorio en el empleo público. No nos corresponde legitimizar posturas burocráticas que han de defraudar a empleados públicos que han laborado en sus cargos con lealtad y eficiencia por muchos años, y que no tienen en su haber material nada más que los méritos que se le han reconocido antes en su desempeño laboral.
Es por todo lo anterior que disiento del dictamen mayoritario.

 En Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610, 615 ese. 2 (1990), definimos el término “paso” como “un nivel o tipo de retribución dentro de una misma escala de salarios”. El Art. 6(12) del Reglamento de Retribución Uniforme de la Oficina Central de Administración de Personal, Reglamento Núm. 3109 de 7 de junio de 1984, pág. 35, define “escala de retribución” como “[m] argén retributivo que pro-vee un tipo mínimo, uno máximo y varios niveles intermedios a fin de retribuir el nivel de trabajo que envuelve determinada clase de puestos y de igual modo retribuir en forma adecuada y progresiva la cantidad y calidad de trabajo que rindan los empleados en determinada clase de puestos”. Véase, además, Art. 11 de la Ley de Retribución Uniforme, Ley Núm. 89 de 12 de julio de 1979 (3 L.P.R.A. sec. 760j).